Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-2, 4-9, 11-16 and 18-20 are currently pending in the application.
Claims 3, 10 and 17 have been canceled.

Response to Amendment
The applicant amended independent claims 1, 8 and 15 with feature similar to “generate an initial search grid for visual hull clustering of the objects such that the objects to be reconstructed are shown in visual hulls representing overlapping of the multiple camera views associated with the multiple cameras, wherein the one or more processors are further to perform a visual hull point cloud refinement of cloud points of the objects, and a stochastic visual hull reconstruction to locate one or more objects of interest in the scene such that bounding boxes are constructed around each object of interest, while a dense hull is reconstructed using a cloud representation”.

Response to Arguments
Applicant’s amendments and arguments filed on December 16, 2020 have been fully considered and they are persuasive.

Reason for Allowance
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.

The applicant’s arguments are adopted for reasons for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850.  The examiner can normally be reached on 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SING-WAI WU/Primary Examiner, Art Unit 2611